

Exhibit 10.1
























 


 
Ball Corporation
 
2005 Deferred Compensation
 
Company Stock Plan
 


 
As Amended and Restated Effective January 1, 2007


--------------------------------------------------------------------------------





 
Article I
Establishment and
Purpose....................................................................................................
 
 
1
Article II
Definitions..............................................................................................................................
 
1
Article III
Eligibility and
Participation...................................................................................................
 
9
Article IV
Deferral
Elections...................................................................................................................
 
9
Article V
Modifications to Payment
Schedules.....................................................................................
 
13
Article VI
Company
Awards...................................................................................................................
 
14
Article VII
Valuation of Account Balances,
Earnings..............................................................................
 
14
Article VIII
Distributions and
Withdrawals...............................................................................................
 
16
Article IX
Administration........................................................................................................................
 
18
Article X
Amendment and
Termination.................................................................................................
 
19
Article XI
Informal
Funding....................................................................................................................
 
21
Article XII
Claims.....................................................................................................................................
 
22
Article XIII
General
Conditions.................................................................................................................
 
24
Schedule A-Company Matching Contributions
Schedule B-Eligible Employees
Schedule C-Reallocation of Unit to Other Investments
 





--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan




Article I
Establishment and Purpose


Ball Corporation (the “Company”) maintains the Ball Corporation 2000 Deferred
Compensation Company Stock Plan and predecessor plans (the “Grandfathered
Plans”).


The Company hereby amends and restates the Ball Corporation 2005 Deferred
Compensation Company Stock Plan, effective as of the Effective Date, except as
otherwise noted below (the “Plan”). The purpose of the Plan continues to be to
attract and retain key Employees and Directors by providing such Employees and
Directors with the opportunity to defer the cash portion of their annual
incentive awards (or, in the case of Directors, of their Annual Fixed Retainer
and Annual Incentive Retainer) and other cash compensation specified by the
Human Resources Committee (the “HR Committee”) of the Board of Directors under a
nonqualified plan that also aligns the interests of such Employees and Directors
with the Company stockholders.


The terms of the Plan were reflected in an interim document adopted by the
Company in December, 2005, in response to proposed Treasury regulations
published on October 4, 2005, that required the Company to adopt written
amendments prior to December 31, 2005, with respect to items of transition
relief described in Notice 2005-1 and that expired on December 31, 2005. The
interim document was intended to satisfy the amendment requirements of the
proposed regulations without the amendment constituting a “material
modification” to the Grandfathered Plans, but subject to restatement in 2006 to
reflect the requirements of Code Section 409A. The Plan was subsequently amended
and restated effective as of January 1, 2005, to comply with the requirements of
Code Section 409A, and is now being further amended and restated in order to
permit Participants to elect to have their Accounts valued by reference to
investments other than Units of Company Stock, and to make certain other
changes.


The Plan is intended to be an unfunded arrangement providing deferred
compensation to eligible employees who are part of a select group of management
or highly compensated employees of the Company within the meaning of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.




Article II
Definitions


2.1
Account. Account means a bookkeeping account maintained by the Plan
Administrator to record the Company’s payment obligation to a Participant as
determined under the terms of the Plan. The Plan Administrator may maintain an
Account to record the total obligation to a Participant and component Accounts
to reflect amounts payable at different times and in different forms pursuant to
the terms of a Participant’s Deferral Election. Without limiting the Plan
Administrator’s authority to establish Accounts as it deems necessary, Accounts
may include, for each Participant, Separation Accounts up to a maximum number
established by the Plan Administrator. Reference to an Account means any such
Account established by the Plan Administrator, as the context requires.





Page 1 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan





 
Accounts are intended to constitute unfunded obligations of the Company within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.




 
Accounts under this Plan shall reflect only those amounts considered to be
Deferrals as defined in this Plan. The provisions of this Plan shall apply only
to such Accounts and shall not apply to any Grandfathered Plan accounts.



2.2
Account Balance. Account Balance means, with respect to any Account, the total
amount of the Company’s payment obligation from such Account as of the most
recent Valuation Date.



2.3
Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).



2.4
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive benefits to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if:




 
(a)
the Participant has not designated a natural person or trust as Beneficiary, or




 
(b)
all designated Beneficiaries have predeceased the Participant.




 
A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless (i) the Participant designates such person as a Beneficiary
after dissolution of the marriage or (ii) such interest is ordered under a
domestic relations order described in Section 8.7.



2.5
Business Day. A Business Day is each day on which the New York Stock Exchange is
open for business.



2.6
Change in Control. Change in Control occurs on the date on which there is (i) a
change in the ownership of the Company, (ii) a change in the effective control
of the Company or (iii) a change in the ownership of a substantial portion of
the Company’s assets. For purposes of this Section, a change in ownership of the
Company occurs on the date on which any one person or more than one person
acting as a group acquires ownership of stock of the Company that, together with
stock held by such person or group constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company. A change in the
effective control of the Company occurs on the date on which either (i) a person
or more than one person acting as a group acquires ownership of stock of the
Company possessing 35% or more of the total voting power of the stock of the
Company or (ii) a majority of members of the Company’s Board of Directors is
replaced during any twelve (12)-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors prior to the date of the appointment or election. A change in the
ownership of a substantial portion of assets occurs on the date on which any one
person or more than one person acting as a



Page 2 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan





 
group acquires assets from the Company that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions.




 
Reference to the Company under this Section 2.6 also shall mean Affiliates for
whom a Participant is providing services at the time of a Change in Control
affecting such Affiliate.




 
The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.



2.7
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.



2.8
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.



2.9
Code Section 409A. Code Section 409A means Section 409A of the Code, and the
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.



2.10
Company. Company means Ball Corporation.



2.11
Company Award. Company Award means a credit by the Company to a Participant’s
Account(s) in accordance with the provisions of Article VI of the Plan. Except
as otherwise provided in Article VI, Company Awards are credited at the sole
discretion of the Company and the fact that a Company Award is credited in one
year shall not obligate the Company to continue to make such Company Award in
subsequent years.



2.12
Company Stock. Company Stock means the common stock of Ball Corporation.



2.13
Compensation. Compensation means a Participant’s annual incentive awards, equity
based compensation, or other cash compensation (if any) that is determined by
the HR Committee of the Board of Directors, in its sole discretion, as eligible
for deferral under the terms of this Plan. Compensation for Directors includes
the Annual Fixed Retainer, Annual Incentive Retainer and other compensation for
services performed as a Director. Compensation shall not include any
compensation that has been previously deferred under this Plan or any other
arrangement subject to Code Section 409A, or accounts maintained under the
Grandfathered Plans.



2.14
Death Benefit. Death Benefit means payment to a Participant’s Beneficiary(ies)
due to the death of the Participant. Death Benefits will be paid in accordance
with Section 8.2.



2.15
Deferral. Deferral means the credits to a Participant’s Accounts attributable to
deferrals of compensation described in Prop. Treas. Reg. Section 1.409A-1(b)(1)
and Earnings on such amounts as provided in Prop. Treas. Reg.
Section 1.409A-1(b)(2), except where the context of the Plan clearly indicates
otherwise.



Page 3 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan




2.16
Deferral Election. Deferral Election means an agreement between a Participant
and the Company specifying any or all of the following: (i) the amount of each
component of Compensation subject to the Deferral Election; and (ii) a Payment
Schedule. The Plan Administrator may permit different deferral amounts for each
component of Compensation and may establish a minimum or maximum deferral amount
for each such component.




 
A Deferral Election must be submitted to the Company in accordance with the Plan
and under procedures established by the Plan Administrator from time to time. A
Deferral Election may be modified as described in Article V if such modification
is submitted to the Company in accordance with the terms of this Plan and
procedures adopted by the Plan Administrator.




 
The Plan Administrator may reduce a Participant’s Deferral Election as necessary
to permit sufficient non-deferred Compensation from which the Company may
satisfy a Participant’s obligations regarding welfare plans and from which to
satisfy tax withholding obligations, and/or to conform the Deferral Election and
the Plan to applicable law.



2.17
Director. Director means a non-employee member of the Board of Directors of the
Company.



2.18
Disability. Disability means disability under the Company’s long-term disability
programs for Eligible Employees.



2.19
Dividend. Dividend means an amount credited to an Account concurrent with the
quarterly dividend payable with respect to Company Stock. The amount of such
credit will equal the number of Units credited to such Account as of the record
date for determining dividends payable to shareholders of the Company multiplied
by the amount of quarterly dividend payable with respect to one share of Company
Stock.



2.20
Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VII.



2.21
Effective Date. Effective Date means January 1, 2005, with respect to
Compensation “deferred” on or after such date. Deferrals of Compensation that
were earned and vested as of December 31, 2004, and credited to a Participant’s
account under the Ball Corporation 2000 Deferred Compensation Company Stock Plan
and predecessor plans shall not be subject to this Plan, even if such deferrals
were credited after December 31, 2004.



2.22
Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of the Company or an Affiliate
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as
determined by the HR Committee of the Board of Directors (or the Plan
Administrator, if such authority is





Page 4 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan





 
delegated by the HR Committee) from time to time in its sole discretion. An
Eligible Employee shall also include any member of the Company’s Board of
Directors, as the context requires.



2.23
Employee. Employee means an employee of the Company and any former employee who
continues to provide services to the Company pursuant to Prop. Treas. Reg.
Section 1.409A-1(h)(1)(ii).



2.24
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.



2.25
Participant. Participant means an Eligible Employee who has received
notification of his or her eligibility to defer Compensation under the Plan
under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible Employee
or a Director. A Participant’s continued participation in the Plan shall be
governed by Section 3.2 and Section 3.3 of the Plan.



2.26
Payment Schedule. Payment Schedule means the date as of which payment under the
Plan will commence and the form in which such payment will be made.




 
(a)
Separation Payments. A Participant may as part of a Deferral Election establish
a Separation Account and specify the number of years following Separation from
Service when payment will be made from the Account (e.g., “Third year following
Separation from Service”). Subject to the payment rules set forth below, payment
under such an election will be made on or after January 1 of the specified year.
If no payment year is specified, payment will be made in the year following the
year in which the Participant’s Separation from Service occurs.




   
The following rules apply to any Payment Schedule commencing in the year
following the year in which a Participant’s Separation from Service occurs. If
the Separation from Service occurs prior to July 1, payment will be made on or
after January 1 of the following year. If the Separation from Service occurs on
or after July 1, payment will be made on or after July 1 of the following year.
Payments delayed to a date later than the dates specified in the preceding
sentence pursuant to the provisions of Sections 8.4 and 8.8 will be treated as
payments made as of such specified dates.




   
Payment will be made in a single lump sum unless the Participant specifies an
alternative form of payment in the Deferral Election establishing a Separation
Account. Alternative forms of payment include (i) a lump sum payment between 0%
and 100% of the Account Balance and (ii) any remaining Account Balance payable
in a series of substantially equal annual installments from two (2) to fifteen
(15) years. For purposes of Article V, (i) each lump sum payment and (ii) each
series of substantially equal installments will be treated as separate forms of
payment and any series of substantially equal annual installments will be
treated as a single form of payment. If a partial lump sum is paid, and unless
the



Page 5 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan





   
Participant specifies an alternative commencement date for the installment
payments or modifies the installments pursuant to Article V, the payment
commencement date for the installments will be the first anniversary of the lump
sum payment commencement date.




   
Notwithstanding the foregoing, if a Participant that is an Employee of the
Company Separates from Service prior to attaining age 55, he or she will receive
all Account Balances in a single lump sum, commencing in the year following the
year in which the Separation from Service occurs. Such Employee that is a
Participant may not file an election under Article V to modify the time or form
of a payment described in this paragraph.




 
(b)
Death Payments. Payment will be made from all Accounts according to the Payment
Schedule in effect for each such Account, except that the commencement date
under such Payment Schedules shall be on or after January 1 of the year
following the year in which the Participant’s death occurs.



2.27
Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of preestablished organizational or individual
performance criteria relating to a performance period of at least twelve (12)
consecutive months in which the Participant performs services for the Company.
Organizational or individual performance criteria are considered preestablished
if established not later than ninety (90) days after the commencement of the
period of service to which the criteria relate, provided that the outcome is
substantially uncertain at the time the criteria are established.
Performance-Based Compensation may include payments based on performance
criteria that are not approved by the Board of Directors, a committee of the
Board or by the stockholders of the Company. Performance-Based Compensation does
not include any amount or portion of any amount that will be paid either
regardless of performance, or based upon a level of performance that is
substantially certain to be met at the time the criteria is established.
Performance criteria may be subjective but must relate to the performance of the
Participant, a group of Employees that includes the Participant or a business
unit (which may include the Company) for which the Participant provides
services. For a Director, the performance criteria must relate to the
performance of such Director, a Directors’ committee on which such Director
serves or the Board of Directors as a whole. The determination that any
subjective performance criteria have been met shall not be made by the
Participant or by a family member of the Participant, or by a person under the
supervision of the Participant or a Participant’s family members where any
amount of the compensation of such person is controlled in whole or in part by
the Participant or such family member. Compensation based on Company stock
performance may constitute Performance-Based Compensation if it is based solely
on an increase in the value of such stock after the date of grant or award. The
determination of whether Compensation qualifies as “Performance-Based
Compensation” will be made in accordance with Prop. Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.







Page 6 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan




2.28
Plan. Plan means the Ball Corporation 2005 Deferred Compensation Company Stock
Plan, as amended from time to time.



2.29
Plan Administrator. Plan Administrator means the Deferred Compensation Committee
of the Company, acting pursuant to the powers and authority granted under
Section 9.1 of the Plan.



2.30
Plan Year. Plan Year means January 1 through December 31.



2.31
Separation Account. Separation Account means an Account established under a
Deferral Election, as described in Section 4.4 to record an amount payable to a
Participant due to his or her Separation from Service and the year in which
payment from such Separation Account will be made. A Participant may establish
and maintain at any one time no more than the maximum number of Separation
Accounts specified by the Plan Administrator.



2.32
Separation from Service. An Employee incurs a Separation from Service upon
termination of employment with the Company. A Director incurs a Separation from
Service as of the first day on which he or she no longer performs services for
the Company as a Director. The occurrence of a Separation from Service is
determined by the Plan Administrator under the facts and circumstances, in
accordance with Code Section 409A and the following provisions.




 
(a)
Leaves of Absence. A Participant remains an Employee or Director during military
leave, sick leave, or other bona fide leave of absence (such as temporary
employment by the government) if the period of such leave does not exceed six
(6) months or such longer period as is provided either by statute or by
contract. If the period of leave exceeds six (6) months and the Participant’s
right to reemployment after such extended leave is not provided either by
statute or by contract, the employment relationship is deemed to terminate on
the first day immediately following such six (6)-month period. In this regard, a
Participant who is an Eligible Employee at the time he or she is placed on
disability leave of absence in accordance with the Company’s policies and
procedures shall continue to be an Employee and shall not incur a Separation
from Service until the earlier of (i) termination of employment, (ii) attainment
of age 65, or (iii) the Participant’s death.




 
(b)
Continuing Services Post-Employment. A former Employee or Director shall not be
considered to have terminated employment if he or she continues to provide more
than “insignificant services” as defined in Prop. Treas. Reg.
Section 1.409A-1(h)(ii).




 
(c)
Sale of Assets. A Separation from Service shall not include a termination of
employment provided under the terms of a sale of assets of the Company or an
Affiliate if (i) the purchaser hires the Participant as an employee or other
service provider upon the closing of the transaction and (ii) the purchaser
assumes the liability under the Plan for payment of such Participant’s Accounts.



Page 7 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan




2.33
Substantial Risk of Forfeiture. Substantial Risk of Forfeiture shall have the
meaning specified in Prop. Treas. Reg. Section 1.409A-1(d).



2.34
Unforeseeable Emergency. An Unforeseeable Emergency is a severe financial
hardship of the Participant or Beneficiary resulting from an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code
Section 152(a)); loss of the Participant’s or Beneficiary’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant or
Beneficiary. For example, the imminent foreclosure of or eviction from the
Participant’s or Beneficiary’s primary residence may constitute an Unforeseeable
Emergency. In addition, the need to pay for medical expenses, including
nonrefundable deductibles, as well as for the costs of prescription drug
medication, may constitute an Unforeseeable Emergency. Finally, the need to pay
for the funeral expenses of a spouse or a dependent (as defined in Code
Section 152(a)) may also constitute an Unforeseeable Emergency. Except as
otherwise provided in this Section, the purchase of a home and the payment of
college tuition are not Unforeseeable Emergencies. Whether a Participant or
Beneficiary is faced with an Unforeseeable Emergency permitting a distribution
under Section 8.3 of the Plan is to be determined by the Plan Administrator
based on the relevant facts and circumstances of each case, but, in any case, a
distribution on account of Unforeseeable Emergency may not be made to the extent
that such emergency is or may be reimbursed through insurance or otherwise, by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not cause severe financial hardship, or by cessation of deferrals
under this Plan.



2.35
Unit. Unit means the Units credited to a Participant’s Accounts pursuant to
Article VII. For valuation and distribution purposes, each Unit shall be
equivalent to one share of Company Stock as of the applicable Valuation Date.
All Deferrals and Company Awards shall be credited to a Participant’s Accounts
in Units, or fractional Units, with each Unit having a value equivalent to one
share of Company Stock. With respect to any amount credited to a Participant’s
Accounts as of January 1 in any year, the number of such credited Units shall be
determined by dividing the amount credited to the Participant’s Account
(including any related matching contributions) by the closing price of one share
of Company Stock indicated in the New York Stock Exchange Composite Listing as
of the preceding Business Day. With respect to any amount credited to a
Participant’s Accounts (including any related matching contributions) as of any
day of the year other than January 1, the number of such credited Units shall be
determined based on the closing price of one share of Company Stock indicated in
the New York Stock Exchange Composite Listing as of the Business Day on which
the Deferral is credited.



2.36
Changes in Capitalization. If there is any change in the number or class of
shares of Company Stock through the declaration of a stock dividend or other
extraordinary dividends, or recapitalization resulting in stock splits, or
combinations or exchanges of





Page 8 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan





 
such shares or in the event of similar corporate transactions, the Units in each
Participant’s Deferred Compensation Account shall be equitably adjusted to
reflect any such change in the number or class of issued shares of Company Stock
or to reflect such similar corporate transaction.



2.37
Valuation Date. Valuation Date shall mean each Business Day selected by the Plan
Administrator, in its discretion, for determining the value of Accounts.





Article III
Eligibility and Participation


3.1
Eligibility and Participation. An Eligible Employee becomes eligible to file a
Deferral Election upon receipt of notification of eligibility from the Plan
Administrator. Such Eligible Employee becomes a Participant upon the earlier to
occur of (i) a credit of Company Awards under Article VI or (ii) filing his or
her initial Deferral Election in accordance with Article IV. A Director becomes
eligible to file a Deferral Election upon acceptance of his or her appointment
as a Director.



3.2
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Awards, subject to the terms of the Plan, for as long as
such Participant is an Eligible Employee or Director. A Participant who is no
longer an Eligible Employee but continues to be employed by the Company may not
defer Compensation but may otherwise exercise all of the rights of a Participant
under the Plan with respect to his or her Accounts. On and after a Separation
from Service, a Participant shall remain a Participant as long as his or her
Accounts are greater than zero and during such time may continue to make
investment elections under Article VII. An individual shall cease participation
in the Plan when all benefits under the Plan to which he or she is entitled have
been paid.



3.3
Revocation of Future Participation. Notwithstanding the provisions of
Section 3.2, the Plan Administrator may, in its discretion, revoke such
Participant’s eligibility to make future deferrals under this Plan. Such
revocation will not affect in any manner a Participant’s Accounts or other terms
of this Plan.





Article IV
Deferral Elections


4.1
Deferral Elections, Generally. An Eligible Employee or Director shall make a
Deferral Election by completing and submitting a deferral agreement during the
enrollment periods established by the Plan Administrator and in the manner
specified by the Plan Administrator. The Deferral Election shall designate a
dollar amount, Unit amount or whole percentage of Compensation to be deferred.





Page 9 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan





 
Deferral Elections are considered to be effective on the date they become
irrevocable as of the dates set forth in Section 4.2 unless the form of Deferral
Agreement provided by the Plan Administrator specifies an earlier date.
Notwithstanding the foregoing, a Deferral Election may be suspended in the event
of an Unforeseeable Emergency (regardless of whether a payment is made to the
Participant due to such Unforeseeable Emergency). A Deferral Election that is
not timely filed with respect to a service period or component of Compensation
shall be considered void and shall have no effect with respect to such service
period or Compensation.




 
The HR Committee of the Board of Directors, in its sole discretion, may specify
the components of Compensation subject to deferral. The Plan Administrator may
establish a minimum or maximum deferral amount for each component of
Compensation and the timing of submission of Deferral Elections with respect to
such Compensation.



4.2
Timing Requirements for Deferral Elections.




 
(a)
First Year of Eligibility. An Eligible Employee may submit a Deferral Election
within thirty (30) days of receipt of the notification of his eligible status
under Section 3.1. A Director may submit a Deferral Election within thirty (30)
days of accepting his or her appointment as a Director. The Deferral Election
described in this paragraph becomes irrevocable on the first day following such
30th day. An Eligible Employee or Director may file a Deferral Election under
this Section 4.2(a) only if he or she does not participate in any other “account
balance plan” as defined in Prop. Treas. Reg. Section 1.409A-1(c)(i)(A)
maintained by the Company or an Affiliate, other than as permitted in Prop.
Treas. Reg. Section 1.409A-1(c)(ii).




   
A Deferral Election filed under this Section 4.2(a) applies to Compensation
earned on and after the date the Deferral Election becomes irrevocable. For
Compensation that is earned based upon a specified performance period (e.g.,
over a calendar year), where a Deferral Election is made in the first year of
eligibility but after the beginning of the service period, the election will be
deemed to apply to Compensation paid for services performed subsequent to the
election if the election applies to the portion of the Compensation equal to the
total amount of the Compensation for the service period multiplied by the ratio
of the number of days remaining in the performance period after the Deferral
Election becomes irrevocable over the total number of days in the service
period.




   
Eligibility to submit a Deferral Election during the thirty (30)-day period
specified in this Section 4.2(a) shall not preclude an Eligible Employee from
also filing any Deferral Elections in accordance with Section 4.2(b) through (g)
during or after such thirty (30)-day period.




 
(b)
Salary and Other Non-Performance-Based Compensation. Subject to the authority of
the HR Committee of the Board of Directors to identify deferrable components of
Compensation under Section 4.1 and the Plan Administrator’s



Page 10 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan





   
authority to establish maximum and minimum deferrals under Sections 2.16 and
4.1, a Participant may defer salary and other non-Performance-Based Compensation
by filing a Deferral Election no later than December 31 of the year prior to the
year in which such Compensation is earned. A Deferral Election described in this
paragraph shall become irrevocable with respect to such Compensation as of
January 1 of the year in which such Compensation is earned.




 
(c)
Performance-Based Compensation. A Deferral Election may be filed with respect to
Performance-Based Compensation, provided that:




 
(1)
the Participant performs services continuously from a date no later than the
date upon which the performance criteria for such Performance-Based Compensation
are established through a date no earlier than the date upon which the
Participant submits a Deferral Election;




 
(2)
the Deferral Election is submitted at the times and in the manner established by
the Plan Administrator, but in no event later than the date that is six (6)
months before the end of the performance period during which such
Performance-Based Compensation is earned; and




 
(3)
in no event may an election to defer Performance-Based Compensation be made
after such Performance-Based Compensation has become both substantially certain
to be paid and readily ascertainable.




   
A Deferral Election becomes irrevocable with respect to Performance-Based
Compensation as of the day immediately following the latest date described in
paragraph (c)(2).




   
Nothing in Section 4.2(a) shall preclude an Eligible Employee from filing a
Deferral Election in his initial year of eligibility under this Section 4.2(c),
even if such election is made later than thirty (30) days after notification of
eligibility under Section 3.1.




 
(d)
Short-Term Deferrals. Compensation that meets the definition of a “short-term
deferral” described in Prop. Treas. Reg. Section 1.409A-1(b)(4) may be deferred
under a Deferral Election filed not later than twelve (12) months prior to the
date on which the substantial risk of forfeiture lapses. The Payment Schedule
for such Deferral must specify a commencement date no earlier than five (5)
years after the forfeiture restriction lapses.




 
(e)
Deferral Election With Respect to Certain Forfeitable Rights. With respect to a
legally binding right to a payment in a subsequent year that is subject to a
forfeiture condition requiring the Participant’s continued services for a period
of at least twelve (12) months from the date the Participant obtains the legally
binding right, an election to defer such Compensation may be made on or before
the 30th day after the Participant obtains the legally binding right to the



Page 11 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan





   
Compensation, provided that the election is made at least twelve (12) months in
advance of the earliest date at which the forfeiture condition could lapse. The
Deferral Election described in this paragraph becomes irrevocable after such
30th day.




 
(f)
Deferral Under Non-Elective Arrangement. An arrangement satisfying the
requirements of Prop. Treas. Reg. Section 1.409A-2(a)(12) shall be treated as a
valid Deferral Election subject to the terms of the Plan if such agreement
(i) incorporates the provisions of this Plan document by reference or conduct,
(ii) is classified as an “individual account plan” under Code Section 409A, and
(iii) otherwise complies with Code Section 409A.




 
(g)
2005 Elections. The Plan Administrator has the authority, effective January 1,
2005, to allow any or all Participants to make or modify a Deferral Election
with respect to deferrals subject to Code Section 409A, which relate all or in
part to services performed prior to December 31, 2005. Such election or
modification must be filed with the Plan Administrator no later than March 15,
2005.



4.3
“Evergreen” Deferral Elections. The Plan Administrator may provide in the form
of Deferral Election that such Deferral Election remain in effect until
terminated or modified by the Participant. Such “evergreen” Deferral Elections
become effective with respect to an item of Compensation on the date such
election becomes irrevocable under Section 4.2. A Participant whose Deferral
Election is suspended due to an Unforeseeable Emergency will be required to file
a new Deferral Election under this Article IV in order to continue making
Deferrals under the Plan.



4.4
Separation Account Elections. A Participant’s Deferral Election may establish
one or more Separation Accounts (up to the maximum number of such Accounts
established by the Plan Administrator) from which payment will be made due to a
Participant’s Separation from Service. The Deferral Election establishing a
Separation Account shall specify the Payment Schedule for such Account.



4.5
Unspecified Deferral Allocations. Deferrals that are not allocated to a
Separation Account under the terms of a Deferral Election will be allocated to
the Separation Account with the earliest payment commencement year. If a
Separation Account has not been established, the Plan Administrator shall
establish a Separation Account to receive such Deferrals. Subject to the
modification rules under Article V, such Account will be payable in a single
lump sum in the year following the year in which the Participant’s Separation
from Service occurs.



4.6
Deductions from Pay. The Plan Administrator has the authority to determine the
payroll practices under which any component of Compensation subject to a
Deferral election will be deducted from a Participant’s Compensation.









Page 12 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan




Article V
Modifications to Payment Schedules


5.1
Participant’s Right to Modify. Subject to Section 5.2, a Participant may modify
the Payment Schedule with respect to an Account, provided such modification
complies with the requirements of Sections 5.1(a) and (b).




 
(a)
Time of Election. The date on which a modification election is submitted to the
Plan Administrator must be at least twelve (12) months prior to the January 1 or
July 1 on which payment commences under the Payment Schedule in effect prior to
modification, and (ii) the date payments commence under the modified Payment
Schedule must occur no earlier than five (5) years after the January 1 or July 1
of the year the payment would have commenced under the Payment Schedule in
effect prior to the effective date of the modification. Under no circumstances
may a modification election result in an acceleration of payments in violation
of Code Section 409A.




 
(b)
Effective Date. A modification election described in Section 5.1(a) becomes
effective on the date that is twelve (12) months after the date the modification
is filed with the Plan Administrator. Until such modification election becomes
effective, payment will be made in accordance with the Payment Schedule in
effect prior to such modification.




 
(c)
Effect on Other Accounts. An election to modify a Payment Schedule is specific
to the Separation Account to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.




 
(d)
Effect of Modification Election Upon Death or Unforeseeable Emergency. A
modification election described in this Section shall have no effect on the
commencement date of payments due to death or Unforeseeable Emergency.



5.2
Modifications Authorized Under Notice 2005-1, Notice 2006-79, and Proposed
Regulations. Notwithstanding any provision of this Plan to the contrary, during
calendar years 2005, 2006, and 2007, a Participant may modify any Payment
Schedule of any Account without regard to the requirements of Section 5.1(a) and
(b); provided, however, that any modification election submitted during 2006
purporting to modify an Account with a Payment Schedule commencing during 2006
or which would cause the commencement date of the Payment Schedule for an
Account to be accelerated into 2006 shall be null and void. Similarly, any
modification election submitted during 2007 purporting to modify an Account with
a Payment Schedule commencing during 2007 or which would cause the commencement
date of the Payment Schedule for an Account to be accelerated into 2007 shall be
null and void. The Plan Administrator has the authority to prescribe the time
and manner under which such modifications may be made.







Page 13 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan




Article VI
Company Awards


6.1
Company Awards. The HR Committee of the Board of Directors, or the Plan
Administrator if such authority is delegated, may, in its sole and absolute
discretion, authorize Company Awards to one, some, or all of the Participant(s)
in an amount determined in its sole and absolute discretion. A Company Award may
be made at any time during the calendar year and may consist of “matching”
contributions. The HR Committee of the Board of Directors or its delegate shall
be under no obligation to make contributions to the Plan unless the Company has
entered into a separate agreement (such as an employment agreement) to make such
contributions.



6.2
Vesting. Company Awards and the Earnings thereon, shall vest in accordance with
the vesting schedule(s) established by the Plan Administrator at the time that
the Company Award is made. The unvested portion shall be forfeited upon
Separation from Service. The Plan Administrator may, at any time, in its sole
discretion, increase a Participant’s vested interest in a Company Award or
restore any forfeiture. Notwithstanding the foregoing, any decision to
accelerate vesting with respect to a Participant subject to SEC Rule 16b shall
be approved by the HR Committee of the Board of Directors.





Article VII
Valuation of Account Balances; Investments; Earnings


7.1
Initial Crediting of Deferrals to Accounts

 
(a)
Crediting Deferrals and Dividends. Deferrals of annual incentive awards (and any
related matching contributions specified on Schedule A) shall be credited to the
applicable Participant Accounts and converted to Units as of the January 1
following the year in which services were performed. Deferrals pertaining to
forms of Compensation other than annual incentive awards shall be credited to
the applicable Participant’s Accounts as of the day such Compensation otherwise
would have been paid and shall be converted to Units as of such date. Dividends
shall be credited to the applicable Participant Accounts as of the dividend
payment date for Company Stock.




 
(b)
Conversion to Units. Amounts credited to a Participant’s Account shall be
converted to Units. In the case of annual incentive awards and any related
matching contributions, the number of Units shall be determined by dividing the
amount credited to the Participant’s account on such day by the closing price of
one share of Company Stock indicated in the New York Stock Exchange Composite
Listing as of the preceding Business Day. For all other Deferrals, Units shall
be determined using the closing price on the same day on which the Deferral is
credited to the Participant’s Accounts.







Page 14 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan




7.2
Investment Options




 
(a)
Reallocation of Units to Other Investments. Effective January 1, 2007, and
subject to implementation, procedures and limitations as specified by the Plan
Administrator, a Participant may reallocate Units to other investment options
made available by the Plan Administrator (“Investment Funds”), which may include
stocks, bonds, mutual fund shares and other investments. The Participant shall
specify the Investment Funds in which the reallocated Units will be invested.
Units will be valued based on the closing stock price of the Company Stock on
the day a reallocation election is made and must be allocated among the
Investment Funds in increments of 1%. The Participant’s Unit reallocation will
become effective according to procedures adopted by the Plan Administrator.




   
The Plan Administrator, in its sole discretion, shall be permitted to add or
remove Investment Funds from the Plan menu from time to time provided that any
such additions or removals of Investments Funds shall not be effective with
respect to any period prior to the effective date of such change.




   
The Participant’s investment allocation constitutes a deemed, not actual,
investment among the Investment Funds comprising the investment menu. At no time
shall a Participant have any real or beneficial ownership in any Investment Fund
included in the investment menu, nor shall the Company or any trustee acting on
its behalf have any obligation to purchase actual securities as a result of a
Participant’s investment allocation. A Participant’s investment allocation shall
be used solely for purposes of adjusting the value of a Participant’s Account
Balance and the amount of the Company’s corresponding payment obligation under
the terms of the Plan.




 
(b)
Reallocation of Account Balances Not Accounted for as Units




   
Participants may later reallocate current Account Balances invested in
Investment Funds other than Units in increments of 1% by filing a new allocation
election at the time and in the form specified by the Plan Administrator. The
Participant’s investment allocation will become effective on the same Business
Day or, in the case of reallocations received after a time specified by the Plan
Administrator, the next Business Day. The allocation election shall apply
prospectively to the Account or Accounts identified in the election.




 
(c)
Payments and Forfeitures. The number of Units or the value of the Participant’s
Account Balance shall be reduced to reflect payments and any forfeitures from
the applicable Participant Account(s) on such day.




 
(d)
Earnings. After the adjustments described in (a) through (c) above, a
Participant’s Accounts will be adjusted as of the close of business on such day
and each subsequent Business Day to reflect the total value of Units credited to
such Accounts or, subject to the Plan Administrator’s procedures for valuing



Page 15 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan





   
Accounts, to reflect earnings based upon the Participant’s allocation among the
menu of investment options. For Accounts containing Units, the value of Units in
such Account shall be determined by multiplying the total number of Units and
fractions thereof credited to each Account by the closing price of one share of
Company Stock indicated in the New York Stock Exchange Composite Listing as of
each Business Day.





Article VIII
Distributions and Withdrawals


8.1
Separation Account Payments. Payments will be made from all Separation Accounts
according to the Payment Schedule specified in Section 2.26(a). The amount of
the payments will be based on the Separation Account Balance and will be paid in
accordance with the provisions of Section 8.4.



8.2
Death Benefit. If payments have commenced from a Participant’s Accounts as of
the time of the Participant’s death, the Beneficiary(ies) will continue to
receive the remaining payments under the Payment Schedule in effect for such
Account. If payments have not commenced from an Account, payment will be made in
accordance with the Payment Schedule for a death benefit described in
Section 2.26(b).



8.3
Unforeseeable Emergency. A Participant may submit a written request to the Plan
Administrator to receive a distribution from his or her vested Account
Balance(s) if the Participant experiences an Unforeseeable Emergency.
Distributions of amounts in the event of an Unforeseeable Emergency are limited
to the extent reasonably needed to satisfy the emergency need which cannot be
met with other resources of the Participant. The amount of such distribution
shall be subtracted first from the Participant’s Separation Account with the
latest payment commencement date until depleted and then from the next latest
Separation Accounts.




 
A withdrawal by a Participant who is a “16b Officer” must be approved by the HR
Committee of the Board of Directors.



8.4
Valuation and Payment. Payment of benefits under the Plan will be based on the
valuation of the applicable Account Balance as of the Valuation Date specified
by the Plan Administrator in its discretion. Balances that are valued in Units
shall be paid in Company Stock with one share distributed for each Unit
credited. All fractional Units, and all Balances that are valued with reference
to an Investment Fund, will be payable in cash.




 
Payment is treated as made upon the payment commencement date under the
applicable Payment Schedule if the payment is made on or after such date in the
same calendar year or, if later, by the 15th day of the third calendar month
following the date specified under the arrangement. If a calculation of the
amount of the payment is not administratively



Page 16 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan





 
practical due to events beyond the control of the Participant, the payment will
be treated as made upon the date specified under the Payment Schedule if the
payment is made during the first calendar year in which the payment becomes
administratively practicable.



8.5
Installments; Declining Balance Calculation. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b):




 
(a)
equals the Account Balance as of the Valuation Date and




 
(b)
equals the remaining number of installment payments.



8.6
“De Minimis Account” Balance. Any provision in this Plan to the contrary
notwithstanding, payment to a Participant or Beneficiary will be made in a
single lump sum, provided (i) the payment accompanies the entirety of the
Participant’s interest in the Plan and all similar arrangements that constitute
a nonqualified deferred compensation arrangement under Prop. Treas. Reg.
Section 1.409A-1(c); (ii) the payment is made on or before the later of
December 31 of the calendar year in which occurs the Participant’s Separation
from Service, or the 15th day of the third month following the Participant’s
Separation from Service; and (iii) the payment is not greater than $25,000. Any
Payment Schedule contrary to the provisions of this Section 8.6 shall be null
and void.



8.7
Domestic Relations Order. Notwithstanding any benefit, Payment Schedule or other
provision of this Plan regarding the time and form of payment, the Plan
Administrator may pay all or a portion of a Participant’s Accounts to an
“alternate payee” as specified under the terms of a domestic relations order
(defined in Code Section 414(p)(1)(B)). If a time or form of payment is not
specified in such order, payment will be made to such alternate payee(s) in a
single lump sum as soon as is administratively practical following the Plan
Administrator’s determination that the order meets the requirements of this
Section 8.7.



8.8
Permissible Payment Delays. The Company may delay any payment to a Participant
upon the Plan Administrator’s reasonable anticipation of one or more of the
following:




 
(a)
The Company’s income tax deduction with respect to such payment would be limited
or eliminated by application of Code Section 162(m); or




 
(b)
Making such payment would violate a term of a loan agreement to which the
Company or an Affiliate is a party, or other similar contract to which the
Company, or an Affiliate, is a party, and such violation would cause material
harm to the Company or an Affiliate; or




 
(c)
Making such payment would violate federal securities laws or other applicable
law.



Page 17 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan




Article IX
Administration


9.1
Plan Administration. This Plan shall be administered by the Deferred
Compensation Committee of the Company which shall act as the Plan Administrator.
The Plan Administrator shall have discretionary authority to make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of this Plan and to utilize its discretion to decide or resolve
any and all questions, including but not limited to eligibility for benefits and
interpretations of this Plan and its terms, as may arise in connection with the
Plan. Claims for benefits shall be filed with the Plan Administrator and
resolved in accordance with the claims procedures in Article XII. The Plan
Administrator may exercise such additional powers and authority as may be
delegated to the Plan Administrator by the HR Committee of the Board of
Directors and such powers as are conferred under the terms of the Plan.



9.2
Administration Upon Change in Control. Upon a Change in Control the members of
the HR Committee of the Board of Directors, as constituted immediately prior to
such Change in Control, shall act as the Plan Administrator.




 
Upon such Change in Control, the management of the successor to the Company may
not act, directly or indirectly, to remove the Plan Administrator, unless 2/3rds
of the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the removal and
replacement of the Plan Administrator. The individual who was the Chief
Executive Officer of the Company (or if such person is unable or unwilling to
act, the next highest ranking officer) prior to the Change in Control shall have
the authority (but shall not be obligated) to appoint an independent third party
to act as the Plan Administrator in lieu of the members of the HR Committee of
the Board of Directors. Notwithstanding the foregoing, neither the members of
the HR Committee of the Board of Directors nor the officer described above shall
have authority to direct investment of trust assets under any rabbi trust
described in Section 11.2.




 
The members of the HR Committee of the Board of Directors, acting as the Plan
Administrator, shall have the exclusive authority to interpret the terms of the
Plan and resolve claims under the claims procedure (except appeals brought by a
Participant or Beneficiary).




 
The successor organization to the Company shall, with respect to the individuals
acting as the Plan Administrator identified under this Section, (i) pay all
reasonable expenses and fees of the Plan Administrator, (ii) indemnify the Plan
Administrator (including individual members of the HR Committee of the Board of
Directors) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Plan Administrator hereunder, except with respect to matters
resulting from the Plan Administrator’s gross negligence or willful misconduct
and (iii) supply full and timely information to the Plan Administrator on all



Page 18 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan





 
matters related to the Plan, any rabbi trust, Participants, Beneficiary(ies) and
Accounts as the Plan Administrator may reasonably require.



9.3
Withholding. The Company shall have the right to withhold any taxes required by
law to be withheld in respect of payments from the Plan or Deferrals to the
Plan, either from the payments made or from Compensation not deferred to the
Plan.



9.4
Indemnification. The Company shall indemnify and hold harmless each employee,
officer, director, agent or organization, to whom or to which it delegated
duties, responsibilities, and authority under the Plan or otherwise with respect
to administration of the Plan, including, without limitation, the Plan
Administrator, the HR Committee of the Board of Directors and their agents,
against all claims, liabilities, fines and penalties, and all expenses
reasonably incurred by or imposed upon him or it (including but not limited to
reasonable attorney fees) which arise as a result of his or its actions or
failure to act in connection with the operation and administration of the Plan
to the extent lawfully allowable and to the extent that such claim, liability,
fine, penalty, or expense is not paid for by liability insurance purchased or
paid for by the Company. Notwithstanding the foregoing, the Company shall not
indemnify any person or organization if his or its actions or failure to act are
due to gross negligence or willful misconduct or for any such amount incurred
through any settlement or compromise of any action unless the Company consents
in writing to such settlement or compromise.



9.5
Expenses. The direct out of pocket expenses of administering the Plan shall be
paid by the Company.



9.6
Delegation of Authority. In the administration of this Plan, the Plan
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who shall be legal counsel to the Company.



9.7
Binding Decisions or Actions. The decision or action of the Plan Administrator
in respect of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.





Article X
Amendment and Termination


10.1
Amendment and Termination. The Plan is intended to be permanent, but the HR
Committee of the Board of Directors of the Company may at any time and from time
to time amend the Plan or may terminate the Plan as provided in this
Section 10.1




 
(a)
Amendments. The Company, by action taken by the HR Committee of the Board of
Directors, may amend the Plan at any time, provided that any such amendment



Page 19 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan





   
shall not reduce the vested Account Balances of any Participant accrued as of
the date of any such amendment or restatement (as if the Participant had
incurred a voluntary Separation from Service on such date) or reduce any rights
of a Participant under the Plan or other Plan features with respect to vested
Deferrals made prior to the date of any such amendment or restatement without
the consent of the Participant. The HR Committee of the Board of Directors of
the Company may delegate to the Plan Administrator the authority to amend the
Plan without the consent of the Board of Directors of the Company for the
purpose of (i) conforming the Plan to the requirements of law, (ii) to
facilitate administration, (iii) to clarify provisions based on the Plan
Administrator’s interpretation of the document and (iv) to make such other
amendments as the Board may authorize.




 
(b)
Termination. The Company, by action taken by the HR Committee of the Board of
Directors, may terminate the Plan and pay Participants and Beneficiaries their
Account Balances in a single lump sum under the following conditions:




 
(1)
Company’s Discretion. The Company may terminate the Plan in its discretion,
provided that (i) all arrangements sponsored by the Company that would be
aggregated with any terminated arrangement under Prop. Treas. Reg.
Section 1.409A-1(c) if the same Participant participated in all of the
arrangements, are terminated; (ii) no payments other than payments that would be
payable under the terms of the arrangements if the termination had not occurred
are made within twelve (12) months of the termination of the arrangements; (iii)
all payments are made within twenty-four (24) months of the termination of the
arrangements; and (iv) the Company or its Affiliates do not adopt a new
arrangement that would be aggregated with any terminated arrangement under Prop.
Treas. Reg. Section 1.409A-1(c) if the same Participant participated in both
arrangements, at any time within five (5) years following the date of
termination of the arrangement.




 
(2)
Change in Control. The Company may terminate the Plan within the thirty (30)
days preceding or the twelve (12) months following a Change in Control (as
defined in Prop. Treas. Reg. Section 1.409A-2(g)(4)(i)). For purposes of this
paragraph, a Change in Control shall be defined as provided in Prop. Treas. Reg.
Section 1.409A-2(g)(4)(i). The Plan is considered terminated under this
paragraph only if all substantially similar arrangements are terminated, and all
participants under such arrangements are required to receive all amounts of
compensation deferred under the terminated arrangements within twelve (12)
months of the termination of such arrangements.




 
(3)
Dissolution; Bankruptcy Court Order. The Company may terminate the Plan within
twelve (12) months of a corporate dissolution taxed under Code Section 331, or
with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 403(b)(1)(A), provided that the vested Account



Page 20 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan





   
Balances are included in Participants’ gross incomes in the latest of (i) the
calendar year in which the Plan terminates; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the payment is administratively practicable.



10.2
Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation that meets the requirements for deferral of income
taxation under Code Section 409A. The Plan Administrator, pursuant to its
authority to interpret the Plan, may sever from the Plan or any Deferral
Election any provision or exercise of a right that otherwise would result in a
violation of Code Section 409A. If, after application of the preceding sentence,
the Plan Administrator determines that a Participant’s Accounts are taxable or
if such Participant receives a notice of deficiency from the Internal Revenue
Service due to a violation of Code Section 409A, such Participant will receive
payment from his or her Accounts in a single lump sum. The amount of the payment
shall not exceed the lesser of (i) the Participant’s Account Balance or (ii) an
amount equal to the amount of income included in taxable income as a result of
such violation, plus an additional amount, to the extent permissible under
Treasury Department regulations, for penalties under Code Section 409A, other
taxes and interest or other costs. Payment under this Section 10.2, including
the amount of any taxes, penalties, interest or other costs, shall be applied
against the Participant’s Accounts and shall constitute fulfillment of the
Company’s payment obligation to such Participant under the Plan to the extent of
any such payments.





Article XI
Informal Funding


11.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Company, an Affiliate, or a trust
described in Section 11.2. No Participant, spouse or Beneficiary shall have any
right, title or interest whatever in assets of the Company or an Affiliate.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Company or its Affiliates and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
from the Company hereunder, such rights are no greater than the right of an
unsecured general creditor of the Company.



11.2
Rabbi Trust. The Company or an Affiliate may, at its sole discretion, establish
a grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Company or from the assets of any such rabbi trust.
Payment from any such source shall reduce the Company’s obligation to the
Participant or Beneficiary under the Plan.







Page 21 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan




Article XII
Claims


12.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Plan Administrator which shall make all
determinations concerning such claim. Any claim filed with the Plan
Administrator and any decision by the Plan Administrator denying such claim
shall be in writing and shall be delivered to the Participant or Beneficiary
filing the claim (Claimant).



12.2
In General. Notice of a denial of benefits will be provided within ninety (90)
days of the Plan Administrator’s receipt of the Claimant’s claim for benefits.
If the Plan Administrator determines that it needs additional time to review the
claim, the Plan Administrator will provide the Claimant with a notice of the
extension before the end of the initial ninety (90)-day period. The extension
will not be more than ninety (90) days from the end of the initial ninety
(90)-day period and the notice of extension will explain the special
circumstances that require the extension and the date by which the Plan
Administrator expects to make a decision.



12.3
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall (i) cite the pertinent provisions of
the Plan document and (ii) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review.



12.4
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with the Plan Administrator. A Claimant who timely requests a review of the
denied claim (or his or her authorized representative) may review, upon request
and free of charge, copies of all documents, records and other information
relevant to the denial and may submit written comments, documents, records and
other information relevant to the claim to the Plan Administrator. All written
comments, documents, records, and other information shall be considered
“relevant” if the information (i) was relied upon in making a benefits
determination, (ii) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (iii) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Plan Administrator may,
in its sole discretion and if it deems appropriate or necessary, decide to hold
a hearing with respect to the claim appeal.




 
(a)
In General. Appeal of a denied benefits claim must be filed in writing with the
Plan Administrator no later than sixty (60) days after receipt of the written
notification of such claim denial. The Plan Administrator shall make its
decision



Page 22 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan





   
regarding the merits of the denied claim within sixty (60) days following
receipt of the appeal (or within one hundred and twenty (120) days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Plan Administrator expects to render
the determination on review. The review will take into account comments,
documents, records and other information submitted by the Claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination.




 
(b)
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The decision on review shall set forth
(i) the specific reason or reasons for the denial, (ii) specific references to
the pertinent Plan provisions on which the denial is based, (iii) a statement
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
relevant (as defined above) to the Claimant’s claim, and (iv) a statement
describing any voluntary appeal procedures offered by the plan and a statement
of the Claimant’s right to bring an action under Section 502(a) of ERISA.




 
(c)
Claims Appeals Upon Change in Control. Upon a Change in Control, the Plan
Administrator, as constituted immediately prior to such Change in Control, shall
continue to act as the Plan Administrator.




   
Upon such Change in Control, the Company may not remove any member of the Plan
Administrator, but may replace resigning members if 2/3rds of the members of the
Board of Directors of the Company and a majority of Participants and
Beneficiaries with Account Balances consent to the replacement.




   
The Plan Administrator shall have the exclusive authority at the appeals stage
to interpret the terms of the Plan and resolve appeals under the Claims
Procedure.




   
The Company shall, with respect to the Plan Administrator identified under this
Section, (i) pay all reasonable expenses and fees of the Plan Administrator,
(ii) indemnify the Plan Administrator (including individual committee members)
against any costs, expenses and liabilities including, without limitation,
attorneys’ fees and expenses arising in connection with the performance of the
Plan Administrator hereunder, except with respect to matters resulting from the
Plan Administrator’s gross negligence or willful misconduct, and (iii) supply
full and timely information to the Plan Administrator on all matters related to
the Plan, any rabbi trust, Participants, Beneficiaries and Accounts as the Plan
Administrator may reasonably require.



Page 23 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan




12.5
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or her administrative remedies under such claims procedures.




 
If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Company shall reimburse
such Participant or Beneficiary for all legal costs, expenses, attorneys’ fees
and such other liabilities incurred as a result of such proceedings. If the
legal proceeding is brought in connection with a Change in Control, or a “change
in control” as defined in a rabbi trust described in Section 11.2, the
Participant or Beneficiary may file a claim directly with the trustees for
reimbursement of such costs, expenses and fees. For purposes of the preceding
sentence, the amount of the claim shall be treated as if it were an addition to
the Participant’s or Beneficiary’s Account Balance and will be in included in
determining the Company’s trust funding obligation under Section 11.2.



12.6
Discretion of Plan Administrator. All interpretations, determinations and
decisions of the Plan Administrator with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.





Article XIII
General Conditions


13.1
Anti-Assignment Rule. No interest of any Participant, spouse or Beneficiary
under this Plan and no benefit payable hereunder shall be assigned as security
for a loan, and any such purported assignment shall be null, void and of no
effect, nor shall any such interest or any such benefit be subject in any
manner, either voluntarily or involuntarily, to anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary,
except as provided in Section 8.7.



13.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company or any of its
subsidiaries or affiliated companies. The right and power of the Company to
dismiss or discharge an Employee is expressly reserved. Notwithstand-ing the
provisions of Section 10.2, the Company makes no representations or warranties
as to the tax consequences to a Participant or a Participant’s beneficiary(ies)
resulting from a deferral of income pursuant to the Plan.



13.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and the Company or a
Director and the Company or any of its subsidiaries or affiliated companies.





Page 24 of 26


--------------------------------------------------------------------------------



Ball Corporation 2005 Deferred Compensation Company Stock Plan




13.4
Notice. Any notice or filing required or permitted to be delivered to the Plan
Administrator under this Plan shall be delivered in writing, in person, or
through such electronic means as is established by the Plan Administrator.
Notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification. Written transmission shall be sent by certified mail to:





Ball Corporation
10 Longs Peak Drive
Broomfield, CO 80021
Attn: Deferred Compensation Plan Administrator



 
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.



13.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



13.6
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Plan Administrator may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.



13.7
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Indiana shall govern the construction and administration of the Plan.





 




Page 25 of 26


--------------------------------------------------------------------------------









Schedule A


Company Matching Contributions


Until modified by the HR Committee of the Board of Directors, Company Award
includes Company matching contributions. Such contributions shall be an
additional credit to a Participant’s Accounts, which shall equal 20% of
Deferrals credited to an Account during a calendar year. The maximum Company
Matching Contribution credited to a Participant’s Deferred Compensation Account
in a calendar year shall be $20,000.


Company matching contributions shall be 100% vested at all times.






--------------------------------------------------------------------------------









Schedule B


Eligible Employees


Until modified by the HR Committee of the Board of Directors, Eligible Employees
will be defined as a current Employee of the Company with an Economic Value
Added (EVA) Incentive Compensation (I.C.) participation level of 20% or higher
and any non-employee member of the Company’s Board of Directors.




--------------------------------------------------------------------------------









Schedule C


Reallocation of Units to Other Investments


Until modified by the HR Committee of the Board of Directors, Units may be
reallocated to other Investment Funds made available by the Plan Administrator
subject to the following rules:



·  
Deferrals and Company Matching Contributions will be invested automatically in
Units, as provided in the Plan.

·  
50% of the amounts deferred and invested as Units will be credited and held in
an account(s) until Separation of Service. Units in this account(s) are not
eligible for reallocation to other Investment Funds during the Participant’s
service with the Company.

·  
The other 50% of the amounts deferred and invested as Units will be credited to
other accounts as elected by the Participant. During each year, the Participant
may reallocate up to 50% of the preceding December 31 Unit balance of such
accounts among other Investment Funds in accordance with procedures and
limitations as specified by the Plan Administrator.

·  
Units derived from any Company Matching Contributions will be credited to the
account(s) that must remain invested in Units until Separation of Service.

·  
Participants who have attained age 55 upon Separation of Service may reallocate
any remaining Units in any account (including any Units derived from Matching
Contributions) among other Investment Funds in accordance with procedures and
limitations as specified b the Plan Administrator.

·  
At time of distribution, any balances invested in Units will continue to be paid
under the payment schedules specified in the Plan and the Participant’s
elections in the form of Company Stock. Any balances invested in Investment
Funds will be paid in the form of cash.



The implementation, procedures and limitations for the Reallocation of Units to
Other Investments will be specified by the Plan Administrator.

